 


109 HR 3859 IH: Meeting the Housing and Service Needs of Seniors Act of 2005
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3859 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Gerlach (for himself and Ms. Bean) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish the Interagency Council on Meeting the Housing and Service Needs of Seniors, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Meeting the Housing and Service Needs of Seniors Act of 2005. 
2.FindingsCongress finds the following: 
(1)The senior population (persons 65 or older) in this country is rapidly growing, and is expected to increase from 34,700,000 in 2000 to nearly 40,000,000 by 2010, and then will dramatically increase to over 50,000,000 by 2020. 
(2)By 2020, the population of older seniors, those over age 85, is expected to double to 7,000,000, and then double again to 14,000,000 by 2040. 
(3)As the senior population increases, so does the need for additional safe, decent, affordable, and suitable housing that meets their unique needs. 
(4)Due to the health care, transportation, and service needs of seniors, issues of providing suitable and affordable housing opportunities differ significantly from the housing needs of other families. 
(5)Seniors need access to a wide array of housing options, such as affordable assisted living, in-home care, supportive or service-enriched housing, and retrofitted homes and apartments to allow seniors to age in place and to avoid premature placement in institutional settings. 
(6)While there are many programs in place to assist seniors in finding and affording suitable housing and accessing needed services, these programs are fragmented and spread across many agencies, making it difficult for seniors to access assistance or to receive comprehensive information. 
(7)Better coordination among Federal agencies is needed, as is better coordination at State and local levels, to ensure that seniors can access government activities, programs, services, and benefits in an effective and efficient manner. 
(8)Up to date, accurate, and accessible statistics on key characteristics of seniors, including conditions, behaviors, and needs, are required to accurately identify the housing and service needs of seniors. 
3.DefinitionsIn this Act: 
(1)The term housing means any form of residence, including rental housing, homeownership, assisted living, group home, supportive housing arrangement, nursing facility, or any other physical location where a person can live. 
(2)The term service includes transportation, health care, nursing assistance, meal, personal care and chore services, assistance with daily activities, mental health care, physical therapy, case management, and any other services needed by seniors to allow them to stay in their housing or find alternative housing that meets their needs. 
(3)The term program includes any Federal or State program providing income support, health benefits or other benefits to seniors, housing assistance, mortgages, mortgage or loan insurance or guarantees, housing counseling, supportive services, assistance with daily activities, or other assistance for seniors. 
(4)The term Council means the Interagency Council on Meeting the Housing and Service Needs of Seniors. 
(5)The term senior means any individual 65 years of age or older. 
4.Interagency Council on Meeting the Housing and Service Needs of Seniors 
(a)EstablishmentThere is established in the executive branch an independent council to be known as the Interagency Council on Meeting the Housing and Service Needs of Seniors. 
(b)ObjectivesThe objectives of the Council are as follows: 
(1)To promote coordination and collaboration among the Federal departments and agencies involved with housing, health care, and service needs of seniors in order to better meet the needs of senior citizens. 
(2)To identify the unique housing and service needs faced by seniors around the country and to recommend ways that the Federal Government, States, State and local governments, and others can better meet those needs, including how to ensure that seniors can find and afford housing that allows them to access health care, transportation, nursing assistance, and assistance with daily activities where they live or in their communities. 
(3)To facilitate the aging in place of seniors, by identifying and making available the programs and services necessary to enable seniors to remain in their homes as they age. 
(4)To improve coordination among the housing and service related programs and services of Federal agencies for seniors and to make recommendations about needed changes with an emphasis on— 
(A)maximizing the impact of existing programs and services; 
(B)reducing or eliminating areas of overlap and duplication in the provision and accessibility of such programs and services; and 
(C)making access to programs and services easier for seniors around the country. 
(5)To increase the efficiency and effectiveness of existing housing and service related programs and services which serve seniors. 
(6)To establish an ongoing system of coordination among and within such agencies or organizations so that the housing and service needs of seniors are met in a more efficient manner. 
(c)MembershipThe Council shall be composed of the following: 
(1)The Secretary of Housing and Urban Development or a designee of the Secretary. 
(2)The Secretary of Health and Human Services or a designee of the Secretary. 
(3)The Secretary of Agriculture or a designee of the Secretary. 
(4)The Secretary of Transportation or a designee of the Secretary. 
(5)The Secretary of Labor or a designee of the Secretary. 
(6)The Secretary of Veterans Affairs or a designee of the Secretary. 
(7)The Secretary of the Treasury or a designee of the Secretary. 
(8)The Commissioner of the Social Security Administration or a designee of the Commissioner. 
(9)The Administrator of the Centers for Medicare and Medicaid Services or a designee of the Administrator. 
(10)The Administrator of the Administration on Aging or a designee of the Administrator. 
(11)The head (or designee) of any other Federal agency as the Council considers appropriate. 
(12)State and local representatives knowledgeable about the needs of seniors as chosen by the Council members described in paragraphs (1) through (11). 
(d)ChairpersonThe Chairperson of the Council shall alternate between the Secretary of Housing and Urban Development and the Secretary of Health and Human Services on an annual basis. 
(e)Vice ChairEach year, the Council shall elect a Vice Chair from among its members. 
(f)MeetingsThe Council shall meet at the call of its Chairperson or a majority of its members at any time, and no less often than quarterly. The Council shall hold meetings with stakeholders and other interested parties at least twice a year, so that the opinions of such parties can be taken into account and so that outside groups can learn of the Council’s activities and plans. 
5.Functions of the council 
(a)Relevant ActivitiesIn carrying out its objectives, the Council shall— 
(1)review all Federal programs and services that assist seniors in finding, affording, and rehabilitating housing, including those that assist seniors in accessing health care, transportation, supportive services, and assistance with daily activities, where or close to where seniors live; 
(2)monitor, evaluate, and recommend improvements in existing programs and services administered, funded, or financed by Federal, State, and local agencies to assist seniors in meeting their housing and service needs and make any recommendations about how agencies can better work to house and serve seniors; and 
(3)recommend ways— 
(A)to reduce duplication among programs and services by Federal agencies that assist seniors in meeting their housing and service needs; 
(B)to ensure collaboration among and within agencies in the provision and availability of programs and services so that seniors are able to easily access needed programs and services; 
(C)to work with States to better provide housing and services to seniors by— 
(i)holding individual meetings with State representatives; 
(ii)providing ongoing technical assistance to States in better meeting the needs of seniors; and 
(iii)working with States to designate State liaisons to the Council; 
(D)to identify best practices for programs and services that assist seniors in meeting their housing and service needs, including model— 
(i)programs linking housing and services; 
(ii)financing products offered by government, quasi-government, and private sector entities; 
(iii)land use, zoning, and regulatory practices; and 
(iv)innovations in technology applications that give seniors access to information on available services; 
(E)to collect and disseminate information about seniors and the programs and services available to them to ensure that seniors can access comprehensive information; 
(F)to hold biannual meetings with stakeholders and other interested parties (or to hold open Council meetings) to receive input and ideas about how to best meet the housing and service needs of seniors; 
(G)to maintain an updated website of policies, meetings, best practices, programs, services, and any other helpful information to keep people informed of the Council’s activities; and 
(H)to work with the Federal Interagency Forum on Aging Statistics, the Census Bureau, and member agencies to collect and maintain data relating to the housing and service needs of seniors so that all data can be accessed in one place and to identify and address unmet data needs. 
(b)Reports 
(1)By membersEach year, the head of each agency that is a member of the Council shall prepare and transmit to the Council a report that describes— 
(A)each program and service administered by the agency that serves seniors and the number of seniors served by each program or service, the resources available in each, as well as a breakdown of where each program and service can be accessed; 
(B)the barriers and impediments, including statutory or regulatory, to the access and use of such programs and services by seniors; 
(C)the efforts made by each agency to increase opportunities for seniors to find and afford housing that meet their needs, including how the agency is working with other agencies to better coordinate programs and services; and 
(D)any new data collected by each agency relating to the housing and service needs of seniors. 
(2)By the councilEach year, the Council shall prepare and transmit to the President, the Senate Committee on Banking, Housing, and Urban Affairs, the Senate Committee on Health, Education, Labor, and Pensions, the House Financial Services Committee, and the House Committee on Education and the Workforce a report that— 
(A)summarizes the reports required in paragraph (1); 
(B)utilizes recent data to assess the nature of the problems faced by seniors in meeting their unique housing and service needs; 
(C)provides a comprehensive and detailed description of the programs and services of the Federal Government in meeting the needs and problems described in subparagraph (B); 
(D)describes the activities and accomplishments of the Council in working with Federal, State, and local governments, and private organizations in coordinating programs and services to meet the needs described in subparagraph (B) and the resources available to meet those needs; 
(E)assesses the level of Federal assistance required to meet the needs described in subparagraph (B); and 
(F)makes recommendations for appropriate legislative and administrative actions to meet the needs described in subparagraph (B) and for coordinating programs and services designed to meet those needs. 
6.Powers of the council 
(a)HearingsThe Council may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Council considers advisable to carry out the purposes of this Act. 
(b)Information From AgenciesAgencies which are members of the Council shall provide all requested information and data to the Council as requested. 
(c)Postal ServicesThe Council may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(d)GiftsThe Council may accept, use, and dispose of gifts or donations of services or property. 
7.Council personnel matters 
(a)Compensation of MembersAll members of the Council who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(b)Travel ExpensesThe members of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council. 
(c)Staff 
(1)In generalThe Council shall, without regard to civil service laws and regulations, appoint and terminate an Executive Director and such other additional personnel as may be necessary to enable the Council to perform its duties. 
(2)Executive directorThe Council shall appoint an Executive Director at its initial meeting. The Executive Director shall be compensated at a rate not to exceed the rate of pay payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(3)CompensationWith the approval of the Council, the Executive Director may appoint and fix the compensation of such additional personnel as necessary to carry out the duties of the Council. The rate of compensation may be set without regard to the provisions of chapter 51 and subchapter II of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(d)Temporary and Intermittent ServicesIn carrying out its objectives, the Council may procure temporary and intermittent services of consultants and experts under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(e)Detail of Government EmployeesUpon request of the Council, any Federal Government employee may be detailed to the Council without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(f)Administrative SupportThe Secretary of Housing Urban Development and the Secretary of Health and Human Services shall provide the Council with such administrative and supportive services as are necessary to ensure that the Council can carry out its functions. 
8.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act, $1,500,000 for each of fiscal years 2005 through 2010. 
 
